Exhibit 10.1

 

THIRD AMENDED AND RESTATED FORBEARANCE AGREEMENT

                This Third Amended and Restated Forbearance Agreement (the
“Agreement”) is made effective the 30th day of October, 2002, and is by and
among American Medical Technologies, Inc. a Delaware corporation (the
“Borrower”) and Bank One, N. A. (formerly known as Bank One, Michigan and
collectively with its predecessors and assignors shall be referred to herein as
the “Lender”).

 

W I T N E S S E T H:

 

                In consideration of the sum of Ten Dollars ($10.00), the mutual
covenants and agreements contained herein and other valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:

 

1.             Recitations.

 

1.1           The Credit Agreement.  On or about September 21, 2000, the Lender
and the Borrower executed a certain Line of Credit Agreement (the “Credit
Agreement”) providing for certain loans made by Lender to Borrower and evidenced
by a Revolving Business Credit Note (the “Note”). Among other documents executed
contemporaneously with the Credit Agreement were a Continuing Security Agreement
and UCC-1 Financing Statements (collectively, the “Loan Documents”).

 

1.2           The First Amendment.  On or about March 20, 2001, the Lender and
Borrower executed that certain letter agreement constituting an amendment to the
Credit Agreement (the “First Amendment”) providing for certain amendments to the
Credit Agreement as set forth therein.

 

1.3           The Second Amendment.  On or about June 25, 2001, the Lender and
Borrower executed that certain letter agreement constituting an amendment to the
Credit Agreement (the “Second Amendment”) providing for certain amendments to
the Credit Agreement as set forth therein.

 

1.4           The Credit Card Balance.  Borrower is further indebted to Lender
in the approximate amount of $140,722.61 resulting from charges made by Borrower
utilizing a business charge card line of credit (the “Credit Card Balance”).

 

1.5           Payable Status.  All obligations of Borrower are in default and
are presently due and payable and Borrower has requested that Lender: (a)
forbear from taking any actions to collect the amounts due under the Loan
Documents, and (b) agree to the other terms and conditions set forth herein. The
Lender is

 

 

--------------------------------------------------------------------------------


 

willing to agree to the Borrower’s request on the condition that the Borrower
fully and faithfully perform its obligations under the Loan Documents, including
but not limited to, the Credit Agreement, as amended.

 

1.6    The Forbearance Agreement.  At Borrower’s request, Borrower and Lender
entered into that certain Forbearance Agreement dated November 6, 2001 (the
“Forbearance Agreement”) whereby the Lender agreed to forbear from exercising
certain of its rights and remedies under the Loan Documents for a period ending
on December 20, 2001 in reliance upon the covenants, representations, and
warranties of Borrower contained in the Forbearance Agreement.

 

1.7    The Amended & Restated Forbearance Agreement.  At Borrower’s request,
Borrower and Lender entered into that certain Amended and Restated Forbearance
Agreement dated December 20, 2001 (the “A&R Forbearance Agreement”) whereby the
Lender agreed to forbear from exercising certain of its rights and remedies
under the Loan Documents for a period ending on February 18, 2002 in reliance
upon the covenants, representations, and warranties of Borrower contained in the
A&R Forbearance Agreement.  The A&R Forbearance Agreement amended and restated
the terms and provisions of the Forbearance Agreement.

 

1.8    The Second Amended & Restated Forbearance Agreement.  At Borrower’s
request, Borrower and Lender entered into that certain Second Amended and
Restated Forbearance Agreement dated February 18, 2002 (the “Second A&R
Forbearance Agreement”) whereby the Lender agreed to forbear from exercising
certain of its rights and remedies under the Loan Documents for a period ending
on September 15, 2002 in reliance upon the covenants, representations, and
warranties of Borrower contained in the Second A&R Forbearance Agreement.  The
Second A&R Forbearance Agreement amended and restated the A & R Forbearance
Agreement.  This Agreement is intended to amend and restate the terms and
provisions of the Second A&R Forbearance Agreement.

 

1.9   Borrower’s Request.  Borrower continues to be in default in the payment
and/or performance of the Note and other Loan Documents.  Borrower acknowledges
that the indebtedness evidenced by the Note is due and owing to the Lender
without right of setoff, and such indebtedness has not been paid in accordance
with the terms of the Loan Documents.  Borrower has requested that the Lender
forebear from exercising its rights and remedies under the Loan Documents for a
period of time as specified herein in reliance upon the covenants,
representations, and warranties of Borrower and for other good and valuable
consideration.

 

The term “Loan Documents” shall include the Credit Agreement, the Note, the
First Amendment, the Second Amendment, the Credit Card Balance, the Forbearance
Agreement, the A&R Forbearance Agreement, the Second A&R Forbearance Agreement,
this Agreement and all guaranties and other writings, documents,

 

 

2

--------------------------------------------------------------------------------


 

instruments, security agreements contemplated herein or therein, respectively. 
The term “Obligations” shall include the Note, the Credit Card Balance and all
other obligations pursuant to which Borrower or any guarantor may owe
performance or payment to Lender.  The term “Indebtedness” shall include the
Note, the Credit Card Balance and all other indebtedness owing from Borrower or
any guarantor to Lender.

 

2.             Acknowledgment of Amounts Due and Maturity Date.   Lender and
Borrower acknowledge that as of the beginning of business on October 15, 2002,
the outstanding balance in respect of the Indebtedness was as follows:

 

 

 

Principal

 

Accrued and Unpaid Interest

 

 

 

 

 

 

 

Note:

 

$

1,655,656.25

 

$

7,848.12

 

 

 

 

 

 

 

Credit Card Balance:

 

$

140,722.61

 

 

 

 

Subject to Section 20 hereof, Borrower waives any and all rights to notice of
payment default or any other default, protest and notice of protest, dishonor,
diligence in collecting and the bringing of suit against any party, notice of
intention to accelerate, notice of acceleration, demand for payment and other
notices whatsoever regarding the Credit Agreement, as amended, the Indebtedness,
or any other Loan Documents, and further waives any claims that any notices
previously given are insufficient for any reason.  Borrower further agrees that
the Indebtedness set forth above is presently due and payable in full to Lender
without discount or offset, and any claims or defenses thereto are waived and
released herein.

 

3.             No Further Advances.  Borrower acknowledges and agrees that it
shall not be entitled to, nor shall Borrower request, any additional advances
under the Credit Agreement, the Note, or any other Loan Documents.  Furthermore,
Borrower shall not request nor shall Lender be obligated to issue any further or
additional letters of credit.

 

4.             No Waiver. The execution, delivery and performance of this
Agreement by Lender and the acceptance by Lender of performance of Borrower
hereunder (a) shall not constitute a waiver or release by Lender of any default
that may now or hereafter exist under the Loan Documents, (b) shall not
constitute a novation of the Loan Documents as it is the intent of the parties
to modify the Loan Documents as expressly set out herein, and (c) except as
expressly provided in this Agreement, shall be without prejudice to, and is not
a waiver or release of, Lender’s rights at any time in the future to exercise
any and all rights conferred upon Lender by the Loan Documents or otherwise at
law or in equity, including but not limited to the right to accelerate the
Indebtedness, if not already accelerated, and to institute collection
proceedings against Borrower and/or any right against any other person or entity
not a party to this Agreement.  Similarly, the execution, delivery, and
performance of this Agreement by Borrower and the acceptance by Borrower of the
performance by Lender hereunder shall not, subject to the express provisions of
this Agreement, constitute a waiver or release of any of Borrower’s rights under
the Loan Documents; provided, however, that Borrower waives any and all claims
now or hereafter

 

 

3

--------------------------------------------------------------------------------


 

 

arising from or related to any delay by Lender in exercising any rights or
remedies under the Loan Documents, including, without limitation, any delay in
foreclosing on any collateral securing the Indebtedness.

 

5.             Forbearance. So long as this Agreement is not terminated as
provided herein, the Lender agrees not to foreclose or attempt to foreclose any
collateral securing the Indebtedness, institute suit for collection of the
Indebtedness against Borrower or any guarantor, or exercise any other remedies
available to it under the Loan Documents or under applicable law for a period of
time commencing on the date hereof and extending through and including January
31, 2003 at 5:00 p.m. (the “Forbearance Period”).  Upon termination of the
Forbearance Period, or otherwise under the provisions of this Agreement, or if
all amounts due and owing under the Credit Agreement, the Indebtedness or other
Loan Documents including, without limitation, the Second A&R Forbearance
Agreement, are not paid in full on or before the expiration of the Forbearance
Period, Lender may seek to foreclose upon any collateral and to exercise any
other remedies to which Lender may be entitled under the Loan Documents, or
applicable law to collect amounts due under the Indebtedness, the Credit
Agreement or any other Loan Documents.  Borrower agrees that Borrower will not
during the Forbearance Period, initiate any action of any kind against Lender
with respect to the Loan Documents, exercise any remedy available under the Loan
Documents or otherwise, or make or suffer to exist any type of demand upon
Lender with respect to the Obligations.

 

6.             Intentionally Left Blank.

 

                7.             Interest Rate.  During the Forbearance Period,
all Indebtedness owed by Borrower to Lender under the Loan Documents shall
continue to bear interest at the per annum rate equal to the sum of the Prime
Rate plus four percent (4.0%).  The Prime Rate shall be that variable per annum
rate announced, from time to time, by the Lender as its Prime Rate.

 

                8.             Interest Payments. Borrower shall continue to
make the interest payments required by the Forbearance Agreement.  Such payments
shall begin on November 15, 2002, at which time the Borrower shall pay all
accrued and unpaid interest due on the Indebtedness.  All accrued and unpaid
interest thereafter shall be paid on or before the 15th day of each month
thereafter until the Indebtedness is paid in full.

 

9.             Final Payment.  The Borrower shall pay all outstanding principal
and all accrued and unpaid interest on or before the end of the Forbearance
Period.

 

10.           Loan Fee.  Borrower acknowledges and affirms that a loan fee in
the amount of $50,000.00 is due and owing to the Lender pursuant to the terms of
the Second A&R Forbearance Agreement (the “Loan Fee”).  Borrower shall pay the
Loan Fee on or before the expiration of the Forbearance Period.

 

 

4

--------------------------------------------------------------------------------


 

 

                11.           Forbearance Fee.  The Borrower shall pay the
Lender a $25,000.00 forbearance fee on December 31, 2002 (the “Forbearance
Fee”), and such payment shall not be applied to the payment of the
Indebtedness.  Notwithstanding the foregoing, if the Borrower pays the Lender
the entire outstanding principal balance and accrued and unpaid interest of all
Indebtedness on or before December 31, 2002, the Lender agrees to waive the
payment of the Forbearance Fee.

 

                12.           Second Forbearance Fee.   The Borrower shall pay
the Lender a second forbearance fee of $75,000.00 on January 31, 2003 (the
“Second Forbearance Fee”), and such payment shall not be applied to the payment
of the Indebtedness.  Notwithstanding the foregoing, if the Borrower pays the
Lender the entire outstanding principal balance and accrued and unpaid interest
of all Indebtedness on or before January 31, 2003, the Lender agrees to waive
the payment of the Second Forbearance Fee.

 

13.           Tangible Net Worth.   Paragraph 6.3(H) of the Credit Agreement is
amended to read as follows:  “Permit its Tangible Net Worth plus Subordinated
Debt to be less than $2,000,000.00.”

 

14.           Junior Liens.  Notwithstanding the terms of the Loan Documents,
the Borrower may grant a lien on its Accounts and Inventory so long as: (a) such
lien is second in priority and junior to that of the Lender; (b) no later than
the time that such lien is granted, Borrower pays to Lender the sum of One
Hundred Thousand and no\100s Dollars ($100,000.00); and (c) the holder of any
such junior lien executes a subordination agreement in favor of Lender prior to
such lien being granted that is acceptable in form to Lender and that provides,
at a minimum, that no payments shall be made to the holder of the junior lien
until the Indebtedness is paid in full.  Until the Indebtedness is paid in full,
Borrower shall make no such payments to any junior lien holder.

 

                15.           Borrowing Base.  Notwithstanding any other
provision of this Agreement or the Loan Documents, the aggregate principal
amount of the Indebtedness  outstanding at any one time shall not exceed the
Borrowing Base.   Should the Indebtedness exceed the Borrowing Base, Borrower
shall immediately prepay the excess amount to Lender.  “Borrowing Base” means
the sum of 75% of Eligible Accounts and 40% of Eligible Inventory.  “Eligible
Accounts” means an Account of the Borrower: (i) which arises from a bona fide,
outright sale of inventory or for services performed, or expenses incurred in
the normal course of business; (ii) which is based upon a valid, enforceable and
legally binding order or contract; (iii) as to which an invoice for payment has
been sent to the account debtor and for which the account debtor is
unconditionally obligated and liable to make payment thereof; (iv) in and to
which the rights of the Borrower are absolute and not subject to any assignment,
claim, lien or security interest (except in favor of Lender); (v) except as
otherwise agreed by Lender, which is not an intracompany account or an account
receivable between the Borrower and any affiliate of the Borrower; (vi) which is
not evidenced by any note, chattel paper, trade acceptance, draft, check or
other instrument with respect thereto

 

 

5

--------------------------------------------------------------------------------


 

or in payment thereof; (vii) except as otherwise agreed by Lender, as to which
the account Borrower thereof has not died and is not the subject of dissolution,
liquidation, termination of existence, insolvency, business failure,
receivership, bankruptcy, readjustment of debt, assignment for the benefit of
creditors or similar proceedings; (viii) which has not been outstanding for more
than 90 days from date of invoice; (ix) which is not owed by an account debtor
not a resident of the United States; (x) which is not an account owed by a
debtor from which 20% or more of the aggregate amount owed from such debtor is
more than 90 days past due from the date of invoice; (xi) which is not owed by
any governmental entity; (xii) which is not owed by a contractor; (xiii) which
is not an account that is bonded or secured by a bond; and (xiv) which is not an
account otherwise unacceptable to Lender.  At any particular date, the Eligible
Accounts shall be the sum of the unpaid principal balance of all of the Eligible
Accounts, as defined above.  “Eligible Inventory” shall mean that Inventory
physically located in the United States owned by the Borrower and in which
Lender holds a perfected first priority security interest that constitutes: (a)
finished goods in marketable condition; and (b) raw materials reasonably
necessary to meet the Borrower’s production requirements for a period of twelve
(12) months.  For purposes hereof, Eligible Inventory shall be valued at the
lower of cost or market value.

 

16.           Borrowing Base Certificate and Compliance Statement.   Prior to
the 20th day of each and every month hereafter, the Borrower shall provide to
Lender a Borrowing Base Certificate and Compliance Statement in the form
attached as Exhibit “A” to the A&R Forbearance Agreement signed by an officer of
Borrower.

 

17.           Tax Refunds.  In addition to the other payments required herein,
should the Borrower receive any federal or state tax refunds from any
governmental entity (the “Refunds”), it shall pay 50% of the Refunds to Lender
for application to the Indebtedness (the “Refund Payment”).  Borrower shall pay
the Refund Payment to Lender within ten (10) days of the Borrower’s receipt of
the Refunds.  If the Borrower fails to pay Lender the Refund Payment within the
ten (10) day period, the Forbearance Fee and the Second Forbearance Fee shall
become immediately due and payable to Lender.

 

                18.           Accounts Receivable.  The Borrower shall be
permitted for a period ending on the twelfth (12th) day of December, 2002, to
factor up to $600,000.00 of accounts receivables, free and clear of any lien or
security interest of Lender.  The proceeds of such factoring arrangement may be
used by Borrower for working capital.

 

19.           Warrants.  In consideration of all rights and obligations set
forth herein, the Borrower shall grant to Lender or a designated subsidiary of
Lender (for purposes of this Section 19, Lender and the designated subsidiary
shall be collectively referred to as the “Lender”), on the date of this
Agreement a stock purchase warrant in form and substance acceptable to Lender,
which shall grant the Lender the right to purchase 721,510 shares of the
Borrower’s common stock, at an exercise price of $0.11 per share (which is the
market price as quoted on the OTCBB at the close of business on October 30,
2002).  The stock purchase warrant shall also provide that after the one

 

 

6

--------------------------------------------------------------------------------


 

year anniversary of the date of its issuance, the Lender shall have the right to
request that the Borrower register the shares underlying the stock purchase
warrant on Form S-3 with the SEC, as defined below, in accordance with the terms
and conditions set forth in the stock purchase warrant.  Borrower shall be
responsible at its sole expense for the preparation of the stock purchase
warrant.  The Borrower and Lender recognize that the grant of the stock purchase
warrant will trigger compliance with certain rules and regulations of the
Securities and Exchange Commission (the “SEC”) and that certain forms will be
required to be filed by Lender with the SEC, and Borrower shall assist Lender in
the preparation and timely filing thereof at Borrower’s sole expense.  Borrower,
at its sole expense, shall comply with all federal and state laws, and all rules
and regulations of the SEC, any other governmental agency or any exchange that
the Borrower’s common stock is listed, with respect to the grant of the stock
purchase warrant including, without limitation, the timely filing of any forms
or notices with the SEC.  With respect to the grant of the stock purchase
warrant, the Borrower shall, to the fullest extent permissible under applicable
law, indemnify and hold the Lender harmless from and against any claims,
damages, losses, obligations, liabilities, costs and expenses including, without
limitation, reasonable attorneys’ fees and other costs and expenses incident to
any suit, action, investigation, claim or proceeding to the extent such is
related in any manner to: (i) the failure to properly prepare or file the
required forms to be filed with the SEC, or (ii) any other claim related to the
grant of the stock purchase warrant to the Lender, but only to the extent such
claims, damages, losses, obligations, liabilities, costs and expenses arise out
of or are based upon inaccurate or incomplete information furnished by Borrower
with respect thereto.

 

20.           Compliance with Loan Documents. During the term of this Agreement,
Borrower shall fully and faithfully comply with all of the terms of the Loan
Documents including the Forbearance Agreement, the A&R Forbearance Agreement and
the Second A&R Forbearance Agreement, the terms of which shall remain in full
effect unless modified herein.  Upon Borrower’s failure to fully and faithfully
timely pay Lender any of the payments set forth in this Agreement, the term of
this Agreement shall immediately end and terminate without the necessity of
notice or demand, and Lender shall be entitled to pursue any and all remedies. 
Upon the occurrence of Borrower’s failure to fully and faithfully perform any
other obligation with respect to the Loan Documents, the Borrower shall be
entitled to such notice and opportunity to cure, if any, as provided in the Loan
Documents.

 

21.           Representations and Warranties. In order to induce Lender to
execute, deliver, and perform this Agreement, Borrower warrants and represents
to Lender that:

 

(a)           this Agreement is not being made or entered into with the actual
intent to hinder, delay, or defraud any entity or person;

 

(b)           this Agreement is not intended by the parties to be a novation of
the Loan Documents and, except as expressly modified herein, all terms,
conditions, rights and obligations as set out in the Loan Documents are hereby
reaffirmed and shall otherwise remain in full force

 

 

7

--------------------------------------------------------------------------------


 

 

 

and effect as originally written and agreed;

 

(c)           no action or proceeding, including, without limitation, a
voluntary or involuntary petition for bankruptcy under any chapter of the
Federal Bankruptcy Code, has been instituted by or against the Borrower;

 

(d)           to the best of Borrower’s knowledge, and with the sole exception
of financial statements projecting profitability for the periods ending
September 30, 2002, and December 31, 2002, all balance sheets, and cash flow
statements, and all information provided by Borrower to Lender prior to the date
hereof, including, without limitation, all financial statements, balance sheets,
and cash flow statements, were, at the date of delivery, and are, as of the date
hereof, true and correct in all material respects.  Borrower recognizes and
acknowledges that Lender is entering into this Agreement based in part on the
financial information provided to Lender by Borrower and that the truth and
correctness of that financial information is a material inducement to Lender in
entering into this Agreement.  During the term of this Agreement, Borrower
agrees to advise Lender promptly in writing of any and all new information,
facts, or occurrences that would in any way materially supplement, contradict,
or affect any financial statements, balance sheets, cash flow statements, or
similar items furnished to Lender.

 

(e)                                  this Agreement and the Loan Documents
constitute the entire agreement among Lender and Borrower with respect to this
matter.

 

                22.           Bankruptcy.   In entering into this Agreement,
Borrower and Lender hereby stipulate, acknowledge and agree that Lender gave up
valuable rights and agreed to forbear from exercising legal remedies available
to it in exchange for the promises, representations, acknowledgments and
warranties of Borrower as contained herein and that Lender would not have
entered into this Agreement but for such promises, representations,
acknowledgments, agreements, and warranties, all of which have been accepted by
Lender in good faith, the breach of which by Borrower in any way, at any time,
now or in the future, would admittedly and confessedly constitute cause for
dismissal of any such bankruptcy petition pursuant to 11 U.S.C. § 1112(b).  As
additional consideration for Lender agreeing to forbear from immediately
enforcing its rights and remedies under this Agreement and in the Loan
Documents, including but not limited to the institution of foreclosure or
collection proceedings, Borrower agrees that in the event a bankruptcy petition
under any Chapter of the Bankruptcy Code (11 U.S.C. §101, et seq.) is filed by
or against any Borrower at any time after the execution of this Agreement,
Lender shall be entitled to the immediate entry of an order from the appropriate
bankruptcy court granting Lender complete relief from the automatic stay imposed
by §362 of the

 

 

8

--------------------------------------------------------------------------------


 

Bankruptcy Code (11 U.S.C. §362) to exercise its foreclosure and other rights,
including but not limited to obtaining a foreclosure judgment and foreclosure
sale, upon the filing with the appropriate court of a motion for relief from the
automatic stay with a copy of this Agreement attached thereto.  Borrower
specifically agrees (i) that upon filing a motion for relief from the automatic
stay, Lender shall be entitled to relief from the stay without the necessity of
an evidentiary hearing and without the necessity or requirement of the Lender to
establish or prove the value of any collateral, the lack of adequate protection
of its interest in any collateral, or the lack of equity in any collateral; (ii)
that the lifting of the automatic stay hereunder by the appropriate bankruptcy
court shall be deemed to be “for cause” pursuant to §362(d)(1) of the Bankruptcy
Code (11 U.S.C. §362 (d)(1); and (iii) that Borrower will not directly or
indirectly oppose or otherwise defend against Lender’s efforts to gain relief
from the automatic stay. This provision is not intended to preclude Borrower
from filing for protection under any Chapter of the Bankruptcy Code.  The
remedies prescribed in this paragraph are not exclusive and shall not limit
Lender’s rights under the Loan Documents, this Agreement or under any law.  All
of the above terms and conditions have been freely bargained for and are all
supported by reasonable and adequate consideration and the provisions herein are
material inducements for Lender entering into this Agreement.

 

                23.           Release.  Borrower hereby remises, releases, and
forever discharges Lender, its successors and assigns, its officers, directors,
employees, agents and attorneys (collectively, “Released Parties”) of and from
all actions, causes of action, suits, proceedings, debts, contracts, claims,
damages, liability and demands whatsoever, known or unknown, in law or equity,
which Borrower ever had or now has, by reason of any matter, cause, or thing
whatsoever arising from the actions or inactions of the Released Parties prior
to the date hereof including any matter relating to the Agreement, the Loan
Documents (collectively, “Released Matters”); and Borrower covenants not to sue
any of the Released Parties with respect to the Released Matters.  The release
and covenant not to sue set forth in this Section are intended by the parties to
be as broad and comprehensive as possible.  However, this release will not cover
any intentional torts or acts of gross negligence.

 

                24.           Default.  Lender shall be entitled to pursue each
and every remedy hereunder and under the Loan Documents, at Lender’s sole
option, upon the occurrence of any of the following:

 

(a)           Borrower files a petition for bankruptcy under any chapter of the
Federal Bankruptcy Code or takes advantage of any other debtor relief law, or an
involuntary petition for bankruptcy under any chapter of the Federal Bankruptcy
Code is filed against Borrower, or any other judicial action is taken with
respect to Borrower by any creditor;

 

(b)           Lender discovers that any representation or warranty made herein
by Borrower was or is untrue, incorrect or misleading in any material respect;

 

(c)           After the date of this Agreement, and except for the financial
covenants

 

9

--------------------------------------------------------------------------------


 

 

forth in Section 6.3 (I) and (J) of the Credit Agreement, Borrower’s breach or
default in the performance of any covenant or agreement contained in this
Agreement or the Loan Documents;

 

                                                (d)           Lender receives
any draft or request for payment in respect of any letter of credit.

 

25.           Miscellaneous.

 

                                                                25.1        
Successors and Assigns. All of the grants, covenants, terms, conditions and
agreements hereof shall be binding upon and inure to the benefit of all of the
assigns and successors in interest of the parties hereto.

 

                                                                25.2        
Modification.  Neither this Agreement nor any provision hereof may be changed,
altered, waived, amended, or discharged orally, but only by an instrument
reduced to writing, signed by all parties hereto.

 

                                                                25.3        
Choice of Law.  It is the intention of the parties hereto that the laws of the
State of Michigan shall govern the validity of this Agreement, construction of
its terms and the interpretation of the rights and duties of the parties.

 

                                                                25.4        
Paragraph Headings.  Headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this agreement.

 

                                                                25.5        
Authority.  Each party, for itself, its successors and assigns, hereby
represents and warrants that it has the full capacity and authority to enter
into, execute, deliver and perform this Agreement, and that such execution,
delivery and performance does not violate any contractual or other obligation by
which it is bound.

 

                                                                25.6        
Controlling Agreement.  This Agreement shall be construed to govern and control
over any inconsistent provisions that may be contained in the Agreement or any
other Loan Documents.

 

                                                                25.7        
Expenses.  Borrower agrees to pay all costs and expenses incurred by Lender in
connection with this Agreement, including charges for recording, filing,
appraisal and legal fees including, without limitation, all legal fees incurred
by Lender with respect to the grant of the stock purchase warrant as set forth
in Section 19.

 

 

10

--------------------------------------------------------------------------------


 

 

 

[Signature page immediately follows.]

 

 

 

THIS AGREEMENT REPRESENTS THE FINAL AGREEMENT AMONG THE PARTIES WITH RESPECT TO
THE SUBJECT MATTER HEREOF AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR ORAL
OR WRITTEN, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS AMONG THE PARTIES. 
THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

                IN WITNESS WHEREOF, the parties have executed this agreement as
of the date and year first above written.

 

 

 

BORROWER:

 

 

 

 

 

AMERICAN MEDICAL TECHNOLOGIES, INC.
a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ Roger W. Dartt

 

 

 

 

 

LENDER:

 

 

 

 

 

BANK ONE, N.A.

 

 

 

 

By:

/s/ Tipton J. Burch

 

 

 

11

--------------------------------------------------------------------------------